PER CURIAM.
On the' trial of this action a paper was handed to a witness by plaintiff’s counsel. Witness answered that he had seen the paper before; that it was a copy of the original which he had in. his possession in his office. He stated that he read part of it over and was absolutely positive that it was a copy of the agreement which he had in his possession. Over defendants’ objection that this alleged copy was not the best evidence, it was admitted in evidence. Without an examination of the other errors assigned, this is alone sufficient to call for a reversal of the judgment.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.